Timlin, J.
(concurring). As I view this matter tbe only question involved is whether one appointed by tbe governor to fill a vacancy in tbe office of justice of tbe supreme court, which vacancy was caused by tbe death of tbe prior incumbent of that office, takes tbe salary fixed by statute enacted and in force prior to bis appointment, but not applicable to tbe salary of bis deceased predecessor in office because enacted, approved, and published after tbe term of such deceased predecessor bad begun.
I reach tbe same conclusion as tbe majority, but solely upon tbe following grounds: Precedents from other states have little advisory value in questions of interpretation, because, however nearly like tbe words in question may be to those in other state constitutions, they are not identical nor found in like collocation, nor affected similarly by other cognate expressions elsewhere found in tbe instrument. This weakness of such precedents has been often noted in questions of interpretation. Tbe provision of our constitution relating to increase or diminution of salary is not limited to judicial offices, but includes all public officers, and appears as a general limitation upon legislative power. It restricts tbe power of tbe legislature with reference to different classes of persons ; relates to tbe officer, not to tbe office, to bis term, not to-tbe term. It is as follows: .
“Sec. 26. Tbe legislature shall never grant any extra compensation to any public officer,, agent, servant or contractor after tbe services shall have been rendered or tbe contract en-*558fcered into; nor shall the compensation of any public officer be increased or diminished during his term of office.”
I construe this as wholly personal to each of the classes therein mentioned, including the “public officer,” and the expression “during his term of office” accords with this construction. Otherwise the framers of the constitution would have used the expression “public office” instead of “public officer,” and “the term” instead of “his term.”
Again, in other sections of the same instrument where cognate restrictive provisions are found, the words employed are significantly different. As in sec. 10, art. VII, prohibiting judges from holding any other office, it is said:
“They shall hold no office of public trust, except a judicial office, during the term for which they are respectively elected.”
Or sec. 12 of art. IV, which provides:
“No member of the legislature shall, during the term for which he was elected, be appointed or elected to any civil office in the state which shall have been created or the emoluments of which shall have been increased during the term for which he was elected.”
The contention of the learned attorney general is that sec. 26 -above quoted should be construed as if it read, “during the term for which the first incumbent was elected,” instead of “during his term,” and as if it applied to the salary fixed at the beginning of the official term of the first incumbent regardless of change of incumbents during this period or term. I think this would be giving the words “public officer” the meaning of “public office,” and the personal “his term” the meaning of the different impersonal expression, “the term,” and that such construction varies from the usual and ordinary meaning of these words and is therefore inadmissible.
I am convinced that the main purpose of sec. 26, supra, is to make public officers independent of the legislative branch of the government as far as possible, and to prevent the in-*559flucnce upon tbe legislative branch of a combination of interested officeholders in an effort to raise their salaries, and these purposes should be considered in construing the provision in question. I do not approach this question of construction from the viewpoint of taking the constitutional official term as a unit and dividing this unit into as many fractions as there may happen to be official incumbents during that term, but I regard the provision as personal to the incumbent of the office. If he enters the office after the change of the salary has taken place he is entitled to that salary, and as to him it cannot be increased or diminished; but if the office is vacated by death or otherwise before the expiration of the term the succeeding incumbent takes the office with the salary fixed by the legislature for that office and in force at the time of the appointment or election of the succeeding incumbent/even though such appointment or election be for part of an unexpired term. I am strengthened in this view because this construction of the constitution was arrived at by Chief Justice Whiton and by Chief Justice Cole, both of whom took part in framing the constitution, and by Chief Justice RyaN and Justice PaiNe, and others, in drawing and accepting salaries pursuant to this interpretation. The legislative and executive branches of the state government also put this construction upon the constitution by the enactment of ch. 33, Laws of 1867, ch. 145, Laws of 1868, and ch. 293, Laws of 1873, in each of which statutes it was .provided that the increased salary of judges of this court should apply to judges thereafter appointed. As no appointment could be made except to fill out part of an un•expired term, the legislature which enacted, and the governor who approved, these laws considered it not in violation of the •constitution that the appointee thereafter appointed to fill out tany part of the then existing terms should have the increased .■salary during “his term.” So the departmental officers of the ■■state for nearly half a century have put this construction upon *560tbe provision of the constitution in question. All this seems-to me to much outweigh the advisory effect of foreign judicial precedents upon questions of construction of somewhat similar though not identical provisions, and I have no doubt and have had but little difficulty in arriving at the conclusion that, the true interpretation of sec. 26, art. IV, of the state constitution is that he who comes into an office lawfully by election or appointment to fill a vacancy caused by the death, disability, resignation, or removal of a different prior incumbent is-not under the restrictions as to increase or diminution of salary which bound the prior incumbent, but takes under the-law in force at the time of his appointment or election to fill the vacancy.
Siebecker and Barnes, JJ., took no part.